United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3469
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Melvin Harmon

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: September 27, 2019
                            Filed: December 10, 2019
                                  ____________

Before KELLY, MELLOY, and STRAS, Circuit Judges.
                           ____________

MELLOY, Circuit Judge.

       A jury convicted Melvin Harmon of fraudulently registering the personal
vehicles of St. Louis residents in Illinois to avoid Missouri tax. At sentencing, the
district court calculated an actual loss amount of $119,359.92, ordered Harmon to
make restitution in the same amount, and sentenced Harmon to a below-guidelines
term of 33 months. Harmon challenges the district court’s calculation of the loss
amount and the restitution award. He also challenges the district court’s application
of a two-level enhancement for obstruction of justice. For the reasons discussed
below, we affirm in part and reverse in part.

                                    I. Background

       From 2010 to 2016, Harmon was an employee in the Illinois State Motor
Vehicle Registration Office in Granite City, Illinois, where he issued vehicle
registrations. Each transaction he completed was tracked by an audit stamp and
unique identification number, called a RAC-ID number. Illinois collects tax on
vehicles registered within the state only once, at the initial registration. Missouri
collects tax on vehicles registered within the state annually.

       In 2015, the Illinois Secretary of State Inspector General flagged fourteen motor
vehicle registrations processed by Harmon as having inconsistent residential
addresses. That is, a Missouri address was listed on the vehicle title and an Illinois
address was listed on the registration application. Several of the Illinois addresses
were not residences. The Inspector General referred the case to Investigator Don
Thierry and Sergeant Douglas McFarland of the Illinois Secretary of State Police.
Thierry and McFarland collected all of Harmon’s vehicle registration transactions
from a four-to-five-month period—a total of 1,100 transactions. Of that sample,
Thierry and McFarland found 200 transactions bearing similarities to the initially-
suspicious fourteen registrations. Similarities included: vehicles were purchased in
Missouri but registered in Illinois; sales prices reported in Illinois were lower than the
actual purchase price; and Harmon’s RAC-ID number or audit stamp was linked to
the registration transaction.

       In September 2017, a grand jury issued an eight-count superseding indictment,
charging Harmon on six counts: Conspiracy to Commit an Offense Against the United
States, in violation of 18 U.S.C. § 371; three counts of Mail Fraud, in violation of 18
U.S.C. § 1341; and two counts of Interstate Transportation of Securities, in violation


                                           -2-
of 18 U.S.C. § 2314. Three co-defendants were also charged. At trial, Thierry and
McFarland testified as to the method of determining the number of fraudulent
transactions. Special Agent Buehrle of the Missouri Department of Revenue also
testified as to the amount of lost revenue. Harmon testified in his defense. In May
2018, a jury found Harmon guilty on five of the six counts charged.1

       The Presentence Investigation Report (PSR) grouped all counts. To determine
Harmon’s base offense level under U.S.S.G. § 2B1.1, the PSR recommended the
district court find an actual loss amount of $119,359.92. That amount represented one
year’s worth of sales tax Missouri was unable to collect for 155 fraudulently
registered vehicles that were attributable to Harmon.2 The PSR listed each of the 155
vehicles and its corresponding lost tax amount.3 The PSR recommended the district
court increase the base offense level by eight levels based on the loss amount, two
levels for use of sophisticated means, four levels for Harmon’s role in the offense, and
two levels for obstruction of justice, resulting in a total offense level of 23. Harmon
objected.

       At sentencing, Harmon reaffirmed his objections. In support of the eight-level
enhancement for loss amount, the government put on testimony by Thierry and
Buehrle as to the process of investigating and calculating the amount of lost sales tax
for the 155 vehicles. The government argued the calculation was reasonable and
“very conservative.” The government also argued, and put on supporting testimony,

      1
          The government did not proceed to trial on one of the § 2314 counts.
      2
         Although the investigation originally produced a list of 200 transactions, the
list was reduced to 155 transactions for purposes of sentencing. Some entries in the
list of 200 were duplicates, which were removed. All but two of the 155 transactions
were directly attributable to Harmon by his RAC-ID number. Those not attributable
by his RAC-ID number were included based on witness testimony at trial.
      3
       The parties refer to differing figures when discussing the list’s total vehicle
count. We count 155 vehicles on the list and will therefore use that figure.

                                          -3-
that a two-level enhancement for obstruction of justice was appropriate based on
Harmon’s alleged perjury at trial and improper interaction with a possible witness.

       The district court adopted the PSR and accepted the government’s proposed
loss amount. It applied the two-level enhancement for obstruction of justice and the
eight-level enhancement for loss amount, finding the Guidelines range for each count
was 46 to 57 months. It then varied from that range and imposed a sentence of 33
months. The court ordered Harmon pay restitution for the total loss amount. On
appeal, Harmon challenges (1) the loss amount calculation; (2) the restitution order;
and (3) the two-level enhancement for obstruction of justice.

                                    II. Discussion

A. Loss Calculation

       Harmon first challenges the loss calculation, arguing it was based on
speculation and uncharged conduct. We conduct a de novo review of the district
court’s application of the guidelines to the facts. United States v. Scott, 448 F.3d
1040, 1043 (8th Cir. 2006). However, we review the loss amount calculation for clear
error, and “as long as the determination is plausible in light of the record as a whole,
clear error does not exist.” United States v. Aden, 830 F.3d 812, 815 (8th Cir. 2016)
(quoting United States v. Farrington, 499 F.3d 854, 859 (8th Cir. 2007)). While the
government must prove enhancements by a preponderance of the evidence, “the
district court need only make a reasonable estimate of loss rather than a precise
determination.” Farrington, 499 F.3d at 860.

      To calculate the loss amount, as described above, the investigators combined
the amount of lost sales tax for each of the 155 vehicles that were attributable to
Harmon. The calculation did not rely on a statistical or comparative analysis. Cf.
Aden, 830 F.3d at 816. Nor did it rely on speculation, as Harmon claims. Rather, the


                                          -4-
calculation relied upon concrete information and simple addition. Further, the loss
amount need not be limited to only those vehicle transactions proven at trial. “[W]e
take a broad view of what conduct and related loss amounts can be included in
calculating loss.” United States v. DeRosier, 501 F.3d 888, 896 (8th Cir. 2007). To
the extent the loss amount included uncharged conduct, it was relevant conduct and
part of Harmon’s common scheme or plan and therefore appropriately included in the
calculation.4 See United States v. Cornelsen, 893 F.3d 1086, 1089 (8th Cir. 2018); see
also United States v. Radtke, 415 F.3d 826, 841 (8th Cir. 2005) (“Relevant conduct
under the guidelines need not be charged to be considered in sentencing, and it
includes all acts and omissions ‘that were part of the same course of conduct or
common scheme or plan as the offense of conviction.’” (quoting U.S.S.G.
§ 1B1.3(a)(2))).

      We conclude the method of calculation resulted in a loss amount that was a
reasonable estimate of loss to the State of Missouri. The loss amount was well
supported by the evidence and is, therefore, not clearly erroneous. Moreover, it was
obviously sufficient to establish the amount necessary to trigger the eight-level
enhancement for a loss amount greater than $95,000 but less than $150,000. U.S.S.G.
§ 2B1.1(b)(1)(E). The enhancement was correctly applied.

B. Restitution

       Harmon relies on the same arguments to contend that the government failed to
prove the amount of restitution by a preponderance of the evidence. We review the
district court’s factual determinations underlying a restitution order for clear error.
See DeRosier, 501 F.3d at 896.

      4
        Harmon argues he can be held responsible only for those nine transactions
proven at trial. As described supra note 2, for purposes of sentencing, the government
established that the 155 transactions listed in the PSR were attributable to Harmon by
his RAC-ID number or by witness testimony at trial.

                                         -5-
       As above, the district court did not err in adopting the government’s proposed
loss amount. The loss amount reflects the amount of sales tax the State of Missouri
was unable to collect because of Harmon’s conduct, as proven by the evidence. Under
the Mandatory Victim Restitution Act, “the court shall award as restitution ‘the full
amount’ of a victim’s losses.” United States v. Lange, 592 F.3d 902, 907 (8th Cir.
2010) (quoting 18 U.S.C. § 3664(f)(1)(A)). As we have consistently held, this may
include losses suffered “for criminal conduct that is part of a broad scheme to defraud,
even if the defendant is not convicted for each fraudulent act in the scheme.”
Cornelsen, 893 F.3d at 1091 (quoting DeRosier, 501 F.3d at 897). Here, the
restitution award was based on a reasonable estimate of loss, see Aden, 830 F.3d at
816, and was not clearly erroneous.

C. Obstruction

       Finally, Harmon argues the district court erred in applying a two-level
enhancement for obstruction of justice. “We review a district court’s factual findings
underlying an obstruction of justice enhancement for clear error and its construction
and application of the Guidelines de novo.” United States v. Abdul-Aziz, 486 F.3d
471, 478 (8th Cir. 2007) (quoting United States v. Nichols, 416 F.3d 811, 821 (8th
Cir. 2005)).

      The PSR recommended Harmon receive the two-level enhancement under
U.S.S.G. § 3C1.1 because he submitted false testimony at trial and spoke to a potential
witness about writing a letter on his behalf. At sentencing, Harmon objected to the
enhancement and the government put on testimony in response. In ruling on the
enhancement, the district court summarily overruled Harmon’s objections:

      Let the record reflect that having considered the defendant’s objections
      as enumerated by defendant, evidence having been presented with
      respect to the objections by the government, and having considered that
      evidence as well as the other evidence presented at trial, these objections

                                          -6-
      set forth in the defendant’s notice of objections and specifically referred
      to in defendant’s oral statement of objections are hereby overruled. The
      Court concluding that the calculations set out by the Guidelines are
      appropriate based upon the evidence available.

       We give “great deference” to a district court when it applies an enhancement
for obstruction of justice. United States v. Calderon-Avila, 322 F.3d 505, 507 (8th
Cir. 2003) (per curiam). However, we have reversed the application of an
enhancement when the district court’s findings provided insufficient support. See,
e.g., Abdul-Aziz, 486 F.3d at 479; United States v. Flores, 362 F.3d 1030, 1038–39
(8th Cir. 2004); see also United States v. Tyndall, 521 F.3d 877, 883 (8th Cir. 2008)
(affirming an obstruction-of-justice enhancement while stating that “we once again
emphasize the importance of detailed findings” to support such a ruling).

       Here, the district court’s statement did not make any specific factual findings
or clarify the basis—perjury or witness interference—for the enhancement.
Therefore, without coming to a conclusion as to whether the enhancement could be
appropriately applied in this case, we conclude the record “does not establish with the
required clarity that the district court exercised its independent judgment in reaching
its decision to impose the enhancement.” Abdul-Aziz, 486 F.3d at 479.

       The judgment of conviction and restitution order are affirmed. The sentence
is vacated. We remand the case to the district court for resentencing consistent with
this opinion.

STRAS, Circuit Judge, concurring in part and dissenting in part.

       This is how the law drifts. The court starts with the rule that a district court
must make “specific factual findings” when an obstruction-of-justice enhancement
rests on perjury, and apparently extends it to the alternative finding that Harmon
interfered with a witness. Ante at 7; see United States v. Dunnigan, 507 U.S. 87,


                                         -7-
96–97 (1993) (explaining that this requirement ensures that district courts do not
“enhance sentences as a matter of course whenever the accused takes the stand and
is found guilty”). It relies exclusively on cases involving perjury, and none
discusses any other possible ground for the enhancement. See United States v.
Tyndall, 521 F.3d 877, 882–83 (8th Cir. 2008); United States v. Abdul-Aziz,
486 F.3d 471, 478–79 (8th Cir. 2007); United States v. Flores, 362 F.3d 1030,
1037–39 (8th Cir. 2004). Yet the court does not acknowledge that it is applying a
perjury-specific rule, nor tell us why this rule, which is motivated by concerns
about protecting a defendant’s right to testify, applies to a finding involving
witness interference. See Dunnigan, 507 U.S. at 96–97. With no answer, we can
only guess.


       My answer is different. I would rely on the general principle that district
courts need not provide detailed findings as long as there is “sufficient evidence”
in the record for “meaningful appellate review.” United States v. Hairy Chin,
850 F.3d 398, 403 (8th Cir. 2017) (per curiam). There is more than enough here;
no one was left guessing about what acts or evidence prompted the enhancement.
The government presented evidence that Harmon asked one of its potential
witnesses to write a letter about his character. Not only was this request improper,
it violated an express condition of pretrial release. And when Harmon argued at
sentencing that this act did not rise to the level of obstruction of justice, the court
overruled his objections based on the “evidence presented.” It is no mystery, then,
how he ended up with the enhancement: he attempted, at least “indirectly,” to
“unlawfully influenc[e]” a witness. U.S.S.G. § 3C1.1 cmt. n.4(A). Because
nothing keeps us from meaningfully reviewing this finding, I respectfully dissent
from Part II.C. of the court’s opinion.
                            ____________________________




                                         -8-